DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0190977 to Estabrook.
	Re Claim 1, Estabrook discloses an endgate assembly (11) comprising: a body (11) including a first side and a second side opposing the first side, and the first side of the body defines a compartment (14) accessible from the first side and spaced from the second side; and a quick-release receptacle (12, 19) including a platform (see figures), and the quick-release receptacle (12, 19) is movable between a stowed position in which the quick-release receptacle is attached to the body (11) within the compartment (figure 2) such that the platform and the first side cooperate to close the compartment, and a detached position in which the quick-release receptacle is released from the body (figure 1) to remove the quick-release receptacle from the compartment (14).
Re Claim 2, Estabrook discloses wherein the quick-release receptacle includes a frame fixed to the platform, and the frame is concealed inside of the compartment when the quick-release receptacle is in the stowed position (15, paragraph [0014]).
Re Claim 3. Estabrook discloses wherein the quick-release receptacle includes a first accessory (19) attachable to the frame (15).
Re Claim 4, Estabrook discloses wherein the frame includes a retention feature to attach the first accessory to the frame and to detach the first accessory from the frame (see paragraph [0014]).
Re Claim 5, Estabrook discloses the platform includes an outer side and an inner side opposing the outer side; the outer side of the platform faces in the same direction as the first side of the body, and the inner side of the platform faces into the compartment when the quick- release receptacle is in the stowed position; and the frame is fixed to the inner side of the platform (see edging of grill 12 and perimeter of the endgate opening of figure 1).
Re Claim 6, Estabrook discloses wherein the quick-release receptacle includes a first accessory (19) attachable to the frame (15), and the first accessory is concealed inside of the compartment between the inner side of the platform and the second side of the body when the quick-release receptacle is in the stowed position (compartment is flush with the endgate when attached to the endgate).
Re Claim 7, Estabrook discloses wherein the quick-release receptacle is further defined as a first quick-release receptacle; wherein the first quick-release receptacle is configured to retain a first accessory; further including a second quick-release receptacle configured to retain a second accessory; and wherein the first quick-release receptacle and the second quick-release receptacle are interchangeably attachable to the body within the compartment (12 and 19 are interchangeable).
Re Claim 8, Estabrook discloses wherein the first accessory is different from the second accessory (19 is storage and 12 is a grill).
Re Claim 11, Estabrook discloses wherein the body includes a lock assembly (see end of unit 12 of figure 1) configured to lock the quick-release receptacle to the body when the quick-release receptacle is in the stowed position and unlock the quick-release receptacle to allow the quick-release receptacle to move to the detached position (see slot on wall 17 of figure 1).
Re Claim 12, Estabrook discloses wherein the lock assembly includes a latch disposed inside of the body, and movable between a locked position that engages the quick-release receptacle to retain the quick-release receptacle in the stowed position and an unlocked position spaced from the quick-release receptacle to remove the quick-release receptacle from the compartment in the detached position (see figure below).

    PNG
    media_image1.png
    728
    882
    media_image1.png
    Greyscale


Re Claim 13, Estabrook discloses wherein the lock assembly includes an interface accessible from outside of the body such that interaction with the interface causes the latch to move to the locked position or the unlocked position (see latch handle above latch in figure 1).
Re Claim 16, Estabrook discloses the platform includes an outer side that faces in the same direction as the first side of the body; the quick-release receptacle includes a handle attached to the platform and accessible to relative to the outer side of the platform; and the quick-release receptacle includes a fastening feature that engages the body to retain the quick-release receptacle in the stowed position, and the fastening feature is configured to provide a quick release from the body when the quick-release receptacle moves to the detached position (see figure 1 above).
Re Claim 19, Estabrook discloses a  vehicle comprising: a cargo area including a floor (figure 2), a first sidewall disposed transverse to the floor, and a second sidewall disposed transverse to the floor, with the first and second sidewalls spaced apart to define a storage space therebetween; an endgate (11) assembly coupled to the floor, and the endgate assembly is movable between a closed position in which the endgate assembly engages the first sidewall and the second sidewall to close an end of the storage space, and an open position (figure 3) to open the end of the storage space; wherein the endgate assembly includes: a body including a first side and a second side opposing the first side, and the first side of the body defines a compartment accessible from the first side and spaced from the second side; and a quick-release receptacle including a platform (12, 19), and the quick-release receptacle is movable between a stowed position in which the quick-release receptacle is attached to the body within the compartment such that the platform and the first side cooperate to close the compartment, and a detached position in which the quick-release receptacle is released from the body to remove the quick-release receptacle from the compartment (14).
Re Claim 20, Estabrook discloses wherein: the first side of the body faces the storage space when the endgate assembly is in the closed position; the quick-release receptacle includes a frame fixed to the platform; and the quick-release receptacle includes a first accessory attachable to the frame (15), and the first accessory (19) is concealed inside of the compartment when the quick-release receptacle is in the stowed position (see figures 2 and 3) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estabrook in view of US 9,540,051 to Bauer further in view of US 2021/0039722 to Williamson et al.
Re Claim 9, Estabrook fails to disclose the first accessory includes a stereo and/or a speaker; and the second accessory includes a tire changing kit and/or a trailer hitch kit.
Bauer teaches the use of a portable speaker (40) on a tailgate device/compartment.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the speaker as taught by Bauer on the device of Estabrook in order to have entertainment while using the grill.  
Williamson et al teaches the use of a storage compartment on a tailgate assembly and states that the storage can be used for a hitch assembly and other items (paragraph [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the storage compartment of Estabrook for storage of tools as taught by Williamson et al in order to have the tools accessible when needed.
Re Claim 10, Estabrook discloses a cook top, but fails to disclose the first accessory includes a stereo, a speaker, a television stand, or a cooler; and the second accessory includes a toolbox, a tool stand, or bed extender bars. 
As discussed about in claim 9, Williamson et al and Bauer teach these items and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention for these are items all needed or convenient when traveling.
Re Claim 18, Estabrook fails to disclose wherein: the body includes a power source accessible from the compartment; the quick-release receptacle includes a first accessory attachable to the platform; and the first accessory includes an outlet configured to plug into the power source to operate the first accessory.
Williamson et al teaches the use of a power source on the tailgate accessories (see figure 3B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a power source on the endgate in order to plug in a radio or charge a phone.
Allowable Subject Matter
Claims 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612